DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed May 23, 2022 are acknowledged.
Examiner acknowledges amended claims 1-2, 5-6, 9-10 and 14.
Examiner acknowledges newly added claim 15.
Examiner acknowledges cancelled claims 11-13.
Examiner acknowledges withdrawn claims 5-10 and 14.
The status identifier for claim 14 should read (Currently Amended).
The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Takeda et al., U.S. Pre Grant Publication 2010/0009116 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al., U.S. Patent Number 5,227,238.
	Regarding claims 1 and 3, Hirai discloses a carbon fiber strand impregnated with a sizing agent [abstract, column 4, lines 40-41, column 4, lines 65-66 and column 6, lines 6-7].  Column 3, lines 12-14 discloses that the chopped fiber strands are bundled.  Column 4, lines 7-9 discloses that the sizing agent can include a mixture of thermosetting resin and thermoplastic resin [see also reference claims 5].  Column 4, lines 23-28 discloses that the chopped strands should not be subjected to curing conditions (temperature and time) for the thermosetting resin until the dispersion of filaments of the chopped strands is completed [implicit disclosure that strand can be subjected to heat to complete curing of the thermosetting binder once dispersion of filaments is complete].  Reference claim 4 discloses that the carbon fiber chopped strands has an elliptical cross-section from 1 to 1.3.  Column 5, lines 18-20 discloses that the average diameter of the chopped strands is preferably from 250 to 5,500 μm [0.25 to 5.5 mm]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   The limitation “for 3D printing” is intended use.  Hirai discloses a composite material having the same structural limitations as Applicant’s claimed reinforcing composite filament.  

	Regarding claim 2, column 3, lines 44-49 discloses that “carbon fiber” can include carbon fibers coated with metal (e.g. Cu, Ni, Al, Ti, Cr, Zn, Cd, Pd, Sn, Au and Ag) thereon.  Metals are conductive materials. Metal coated carbon fibers are conductive fibers.

	Regarding claim 4, column 4, lines 7-17 discloses that the thermosetting resins can include epoxy resins, bismaleimide resins, polyimide resins, polyester resins, urethane-modified epoxy resins or epoxy-modified urethane resins.
	Regarding claim 15, column 4, lines 7-19 discloses that the sizing can include a mixture of thermoplastic and thermosetting resins.  Column 4, lines 29-31 discloses that the sizing agent is applied to the carbon fiber strand [thermoplastic coating].  

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786